Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered into on
February 1, 2019 for the period commencing December 12, 2018, by and among
Superior Industries International, Inc. (the “Corporation”), and Timothy C.
McQuay (the “Executive”).

Recitals

WHEREAS, Executive currently serves as Chairman of the Corporation’s Board of
Directors (the “Board”), and the Corporation desires to employ Executive in the
interim position of Executive Chairman of the Board, and Executive desires to
accept such employment on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Employment; Term. Subject to the terms and conditions of this Agreement, the
Corporation hereby employs Executive, and Executive hereby accepts such
employment, commencing December 12, 2018 and, unless Executive’s employment is
sooner terminated as provided in Section 5 below, continuing until a new Chief
Executive Officer has been hired and commences employment with the Corporation.

2. Position; Duties. Executive shall serve as the Corporation’s Executive
Chairman of the Board. He shall perform services for the Corporation as are
customarily associated with the role of principal executive officer and those
that otherwise may be assigned to him from time to time by the Corporation’s
Board. Executive shall devote the majority of his full business time to the
affairs of the Corporation and his duties hereunder; provided, however,
Executive may engage in civic and professional activities, service on boards of
directors and similar activities, as long as such activities do not constitute a
conflict of interest or impair Executive’s performance of services to the
Corporation. Executive shall perform his duties diligently and to the best of
his ability, in compliance with the Corporation’s policies and procedures.

3. Compensation and Benefits. As compensation for the services to be rendered by
Executive under this Agreement, the Corporation shall provide the following
compensation and benefits during Executive’s employment hereunder:

(a) Base Salary. The Corporation shall pay Executive a base salary at the
monthly rate of fifty thousand dollars ($50,000) (the “Base Salary”). The Base
Salary shall be payable in equal installments in accordance with the
Corporation’s customary payroll practices as in effect from time to time. The
Base Salary may be increased or decreased in the sole discretion of the Board.

(b) Employee Benefits. Except as set forth herein, Executive shall be eligible
to participate in the Corporation’s employee benefit plans that are made
available to similarly situated employees of the Corporation, subject to
Corporation policy and the terms and conditions of such applicable benefit
plans. Executive shall not be eligible for the Corporation’s equity or bonus
plans, nor its vacation policy or any severance plan. Any vacation must be
approved by the Board.

 

1



--------------------------------------------------------------------------------

(c) Withholdings. The Corporation shall withhold from any amounts payable under
this Agreement such federal, state and local taxes as the Corporation determines
are required to be withheld pursuant to applicable law.

4. Reimbursement of Expenses. The Corporation shall reimburse Executive for all
reasonable business expenses incurred by Executive in connection with the
performance of his duties hereunder, subject to Executive’s compliance with the
Corporation’s reimbursement policies in effect from time to time. Reimbursements
shall be made promptly but in no event later than the last day of the calendar
year following the calendar year in which an expense is incurred. The amount of
expenses eligible for reimbursement during one year shall not affect the
expenses eligible for reimbursement in any other year, and is not subject to
liquidation or exchange for another benefit.

5. Termination. The employment of Executive under this Agreement shall terminate
as of the earliest Termination Date. Executive’s “Termination Date” shall be as
follows:

(a) Death. Automatically effective upon Executive’s death.

(b) Termination from Board. Automatically, effective upon Executive’s
termination from the Board.

(c) Resignation. By Executive, effective upon thirty (30) days’ written notice
to the Corporation at any time for any reason.

6. Effect of Termination.

(a) Generally. When Executive’s employment with the Corporation is terminated
for any reason, Executive, or his estate, as the case may be, shall be entitled
to receive the compensation and benefits earned through the applicable
Termination Date, along with reimbursement for any approved business expenses
that Executive timely submits for reimbursement in accordance with the
Corporation’s expense reimbursement policy or practice.

(b) No Further Obligations. Except as expressly provided above or as otherwise
required by law, the Corporation shall have no obligations to Executive in the
event of the termination of this Agreement for any reason.

7. Representations of Executive. Executive represents and warrants that he is
not obligated or restricted under any agreement (including any non-competition
or confidentiality agreement), judgment, decree, order or other restraint of any
kind that could impair his ability to perform the duties and obligations
required hereunder. Executive further agrees that he shall not divulge to the
Corporation any confidential information and/or trade secrets belonging to
others, including Executive’s former employers, nor shall the Corporation seek
to elicit from Executive such information. Consistent with the foregoing,
Executive shall not provide to the Corporation, and the Corporation shall not
request, any documents or copies of documents containing such information.

 

2



--------------------------------------------------------------------------------

8. Confidential Information.

(a) Executive acknowledges that the Corporation shall give Executive access to
certain highly-sensitive, confidential, and proprietary information belonging to
the Corporation or third parties who may have furnished such information under
obligations of confidentiality, relating to and used in the Corporation’s
Business (collectively, “Confidential Information”). Executive acknowledges
that, unless otherwise available to the public, Confidential Information
includes, but is not limited to, the following categories of Corporation related
confidential or proprietary information and material: financial statements and
information; budgets, forecasts, and projections; business and strategic plans;
marketing, sales, and distribution strategies; research and development
projects; records relating to any intellectual property developed by, owned by,
controlled, or maintained by the Corporation; information related to the
Corporation’s inventions, research, products, designs, methods, formulae,
techniques, systems, processes; customer lists; non-public information relating
to the Corporation’s customers, suppliers, distributors, or investors; the
specific terms of the Corporation’s agreements or arrangements, whether oral or
written, with any customer, supplier, vendor, or contractor with which the
Corporation may be associated from time to time; and any and all information
relating to the operation of the Corporation’s business which the Corporation
may from time to time designate as confidential or proprietary or that Executive
reasonably knows should be, or has been, treated by the Corporation as
confidential or proprietary. Confidential Information encompasses all formats in
which information is preserved, whether electronic, print, or any other form,
including all originals, copies, notes, or other reproductions or replicas
thereof.

(b) Confidential Information does not include any information that: (i) at the
time of disclosure is generally known to, or readily ascertainable by, the
public; (ii) becomes known to the public through no fault of Executive or other
violation of this Agreement; or (iii) is disclosed to Executive by a third party
under no obligation to maintain the confidentiality of the information.

(c) Executive acknowledges that the Confidential Information is owned or
licensed by the Corporation; is unique, valuable, proprietary and confidential;
derives independent actual or potential commercial value from not being
generally known or available to the public; and is subject to reasonable efforts
to maintain its secrecy. Executive hereby relinquishes, and agrees that he shall
not at any time claim any right, title or interest of any kind in or to any
Confidential Information.

(d) During and after his employment with the Corporation and service on the
Board, Executive shall hold in trust and confidence all Confidential
Information, and shall not disclose any Confidential Information to any person
or entity, except in the course of performing duties assigned by the Corporation
or as authorized in writing by the Corporation. Executive further agrees that
during and after his employment with the Corporation and service on the Board,
Executive shall not use any Confidential Information for the benefit of any
third party, except in the course of performing duties assigned by the
Corporation or as authorized in writing by the Corporation.

(e) The restrictions in Section 8(d) above shall not apply to any information to
the extent that Executive is required to disclose such information by law,
provided that Executive (i) notifies the Corporation of the existence and terms
of such obligation, (ii) gives the Corporation a reasonable opportunity to seek
a protective or similar order to prevent or limit such disclosure, and
(iii) only discloses the information actually required to be disclosed.

 

3



--------------------------------------------------------------------------------

(f) Return of Property. Upon request by the Corporation during employment and at
the termination of his employment and service on the Board, Executive shall
return to the Corporation all Confidential Information in any form (including
all copies and reproductions thereof) and all other property whatsoever of the
Corporation in his possession or under his control. If requested by the
Corporation, Executive shall certify in writing that all such materials have
been returned to the Corporation.

9. Miscellaneous.

(a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements (whether written or oral and whether express or implied) between the
parties to the extent related to such subject matter.

(b) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, permitted assigns
and, in the case of Executive, heirs, executors, and/or personal
representatives. The Corporation may freely assign or transfer this Agreement to
an affiliated Corporation or to a successor following a merger, consolidation,
sale of assets or equity, or other business transaction. Executive may not
assign, delegate or otherwise transfer any of Executive’s rights, interests or
obligations in this Agreement.

(c) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement. Facsimile or PDF reproductions of
original signatures shall be deemed binding for the purpose of the execution of
this Agreement.

(d) Notices. Any notice pursuant to this Agreement must be in writing and shall
be deemed effectively given to the other party on (i) the date it is actually
delivered by overnight courier service (such as FedEx) or personal delivery of
such notice in person, or (ii) three days after mailing by certified or
registered U.S. mail, return receipt requested; in each case the appropriate
address shown below (or to such other address as a party may designate by notice
to the other party):

 

If to Executive:

    

Timothy C. McQuay

4927 Gould Avenue

La Canada, CA 91001

If to Corporation:

    

Joanne M. Finnorn, Esq.

Senior Vice President, General Counsel

  and Corporate Secretary

Superior Industries International, Inc.

26600 Telegraph Rd., Suite 400

Southfield, MI 48033

(e) Amendments and Waivers. No amendment to any provision of this Agreement
shall be valid unless the amendment is in writing and signed by the Corporation
and Executive. No waiver of any provision of this Agreement shall be valid
unless the waiver is in writing and signed by the waiving party. The failure of
a party at any time to require performance of any provision of this Agreement
shall not affect such party’s rights at a later time to enforce such provision.
No waiver by a party of any breach of this Agreement shall be deemed to extend
to any other breach hereunder or affect in any way any rights arising by virtue
of any other breach.

 

4



--------------------------------------------------------------------------------

(f) Severability. Each provision of this Agreement is severable from every other
provision of this Agreement. Any provision of this Agreement that is determined
by any court of competent jurisdiction to be invalid or unenforceable shall not
affect the validity or enforceability of any other provision. Any provision of
this Agreement held invalid or unenforceable only in part or degree shall remain
in full force and effect to the extent not held invalid or unenforceable.

(g) Construction. The section headings in this Agreement are inserted for
convenience only and are not intended to affect the interpretation of this
Agreement. Any reference in this Agreement to any “Section” refers to the
corresponding Section of this Agreement. The word “including” in this Agreement
means “including without limitation.” This Agreement shall be construed as if
drafted jointly by the Corporation and Executive and no presumption or burden of
proof shall arise favoring or disfavoring the Corporation or Executive by virtue
of the authorship of any provision in this Agreement. All words in this
Agreement shall be construed to be of such gender or number as the circumstances
require.

(h) Survival. The terms of Section 8 shall survive the termination of this
Agreement.

(i) Remedies Cumulative. The rights and remedies of the parties under this
Agreement are cumulative (not alternative) and in addition to all other rights
and remedies available to such parties at law, in equity, by contract or
otherwise.

(j) Venue. Executive and the Corporation agree that the exclusive forum for
resolving any disputes between the parties related to the Agreement shall be
arbitration before the American Arbitration Association (“AAA”), applying the
Employment Arbitration Rules and Mediation Procedures. The arbitrator’s sole
authority shall be to interpret and apply the terms of the Agreement with no
power to modify, change or amend the Agreement. However, the arbitrator is
empowered to grant any legal or equitable relief available to the parties,
including interim equitable relief as set forth in the Optional Rules for
Emergency Measures of Protection. Any award of arbitration may be enforced
through proceedings in a court of competent jurisdiction in the State of
Michigan.

(k) Governing Law. This Agreement shall be governed by the laws of the State of
Michigan without giving effect to any choice or conflict of law principles of
any jurisdiction.

[Signatures on Next Page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date set forth below.

 

SUPERIOR INDUSTRIES INTERNATIONAL, INC., Corporation By:   /s/ Shawn Pallagi
Name:   Shawn Pallagi Title:   Senior VP and Chief HR Officer Date:  
February 1, 2019

 

/s/ Timothy C. McQuay Timothy C. McQuay, Executive Date:    February 1, 2019

 

6